Title: To George Washington from the Merchants of Charleston, South Carolina, 8 October 1792
From: Merchants of Charleston, South Carolina
To: Washington, George



Charleston So. Carolina 8th October 1792.

To The Honorable President & Members of the Senate of the united States in congress assemble’d
The Petition of the Subscribers, Merchants residing in Charleston, in the State of South Carolina, humbly sheweth,
That by an act pass’d at the third Session of Congress, to regulate processes, in the Courts of the United States, “It is enacted that the same mode of proceedings shall be had, & the same fees exacted in each State respectively as are now us’d, or allow’d in the supreme courts of the same[”]; whereby your petitioners are subjected to the same enormous fees & obnoxious mode of proceedings in the court of Admiralty of the United States, in this State, as were practis’d & receiv’d in a Court of similar jurisdiction before the revolution; The Legislature of this State having never made any regulations or alterations therein; Your petitioners have annex’d hereto, a bill of costs in the said court as tax’d by the Judge, a reference to which by your honorable house, they presume, will render it unnecessary for them to use any arguments to induce a reduction of such excessive costs.
Your petitioners feel themselves bound to make honorable mention of the most numerous & respectable practitioners at the bar, in this city, who have invariably, when in their power, refus’d to practice in a court, become obnoxious to all reasonable men, by the great & enormous costs to which Litigants there are made liable.
Your petitioners beg leave further to shew, that by an act pass’d

at the Second Session of Congress, to regulate Seamen in the Merchants service, Ships or Vessells & their appurtenences are made Liable to actions of trivial amount, whereby it often happens that your petitioners are compell’d to submit to the most unreasonable demands as a Lesser injury, rather than suffer the detention of their Vessells; an evil which your petitioners apprehend may be remov’d without injury or Loss to any one, by giving power to the Judge of the Court, to accept of other sufficient security where the sum in action does not exceed One hundred & Fifty dollars.
Your petitioners therefore pray that your honorable house, will be pleas’d to pass a Law, restraining the proceedings & reducing the fees in the Court of Admiralty of the United States in this State, & admitting of other security being taken to the satisfaction of the Judge of the Court, in small & trivial causes brought by seamen or others against Vessells in the Merchants service, & Your petitioners, as in duty bound will ever pray.
